Chief Justice CASTILLE,
concurring.
Although I have some misgivings in light of the state of the record and the issues actually accepted for review in this case, I ultimately concur in the result. Based on appellants’ extra-record assertions regarding counsel’s delivery of three copies of appellants’ Pa.R.A.P. 1925(b) statement to the Berks County Prothonotary, which the Court accepts as true, I conclude that appellants adequately fulfilled Rule 1925(b)’s filing and service requirements, and that accordingly, the Rule’s waiver provisions are inapplicable.- See Lead Opinion by Todd, J., at 1005-06.
The 2007 revisions to Rule 1925 were intended to clarify what was expected of litigants, including the obligation placed upon an appellant to file the Rule 1925(b) statement of record and concurrently serve the statement on the trial judge. See Rule 1925(b)(1). The revisions as*1013sumed, of course, that effectuating service upon any particular trial judge would be a simple matter. As the factual averments here reveal, however, this is not always the case; and I suspect that, in light of budgetary, workload, and physical space limitations, this may not be an uncommon circumstance with senior trial judges. As the ease has presented itself, I view this matter as exceedingly fact-bound; an unpromising vehicle to provide a broad and helpful explication of the proper operation of the Rule (as is corroborated by the divided vote and multiple expressions of view); and indeed, worthy of this Court’s intervention, rather than warranting dismissal on grounds of an improvident grant of review, largely only because there is. a strong sense that the effective evisceration of an appeal, on procedural grounds relating to Rule 1925, is unjust in these unusual factual circumstances.
For my part, I concur in the judgment because, where, as here, the specific location of the trial judge is not readily available to an appellant attempting personal service of a Rule 1925(b) statement, I believe that delivering a copy of the statement to the court’s prothonotary should be adequate. In these circumstances, under Pa.R.A.P. 121(c)(1), the prothonotary functions as a clerk or other responsible person at the judge’s office for purposes of making personal service on him or her,, as Rule 1925(b)(1) requires.
Respectfully, I cannot join the lead opinion because I believe its application of Pa.R.C.P. 126’s doctrine of substantial compliance to a trial court’s order is inapt, see Womer v. Hilliker, 589 Pa. 256, 908 A.2d 269 (2006), and I question the suggestion that the doctrine has some place in determining whether a party has fulfilled its essential obligations under Rule 1925, in light of our specific pronouncements regarding the bright-line nature of the Rule. See, e.g., Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d 775 (2005); Commonwealth v. Butler, 571 Pa. 441, 812 A.2d 631 (2002); Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998). I joined the above opinions, and continue to share the view that actual compliance with the Rule is required, and is not forgiven because the court’s order says something else. Here, as noted, under the circumstances, I believe the compliance was adequate under the Rule.
I also have some concern regarding whether the essential facts underlying the issue of service are properly of record, given that the trial court denied appellants’ Petition to Modify the Record, which would have provided record support for counsel’s current averments. Appellants challenged that denial in the Superior Court, the Superior Court did not engage the issue, and appellants did not renew that issue in seeking review here, making the trial court’s decision on the Petition to Modify presumptively final. Technically, then, counsel’s averments are “non-record.” However, I recognize the practical difficulties in creating a Rule 1925 “record” where the finding of waiver necessarily occurs after the appeal has been taken. In addition, a review of the trial court’s decision on this issue satisfies me that its denial did not involve a determination that the facts concerning counsel’s interactions with the trial court prothonotary, which were attested to by an officer of the court, were untrue; the court, rather, deemed them essentially irrelevant to its basis for finding waiver. Again, this is a peculiar case, and I am satisfied to follow the Court in assuming the accuracy of the “non-record” averments concerning post-appeal circumstances, for purposes of deciding this appeal.
I believe that the lead opinion’s outcome is just and, fully cognizant of the obstacles *1014in fashioning a cogent analysis in this case, I respectfully concur in the result.